Order entered February 8, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00510-CV

                              JACOLBY ANDERSON, Appellant

                                                 V.

                      LONESTAR PATENT SERVICES, INC., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-00393-E

                                             ORDER
       We REINSTATE this appeal.

       By order dated January 15, 2019, we abated this appeal and ordered the trial court to

make findings of fact and conclusions of law. On February 4, 2019, a supplemental clerk’s

record was filed containing the trial court’s findings.

        Appellant shall file any amended brief by March 6, 2019.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE